DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 4/19/2018, in which claims 4, 5 and 9-11 were amended.  Receipt is also acknowledged of an amendment, filed 8/4/2020, in which claim 7 was amended.  Claims 1-11 are pending.

Election/Restrictions
Applicant’s election without traverse of the species of SEQ ID NO: 1 in the reply filed on 4/27/2021 is acknowledged.  The response indicates that claims 1-11 are readable upon the elected species.
Upon further consideration, the species election requirement has been withdrawn.
Claims 1-11 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 7/24/2018, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
	The substitute specification filed 8/4/2020 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  it would be preferable to replace the phrase “whose base sequence is represented by” with the phrase “wherein the decoy comprises a sequence selected from the group consisting of.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  it would be preferable to replace the phrase “whose base sequence is represented by” with the phrase, “wherein the decoy comprises the sequence of.”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the claim recites the abbreviation PLGA.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  PLGA is polylactic acid/glycolic acid copolymer.  See page 17, lines 10-11 of the substitute specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. 
The claim(s) recite(s) “A double-stranded oligonucleotide decoy showing binding affinities for two transcription factors, comprising a first binding site for a first transcription factor and a second binding site for a second transcription factor, wherein a first strand 
Dependent claim 2 requires the decoy showing binding affinities for two transcription factors to have a size from 13 mer to 15 mer, and claim 9 requires a 15 mer.  Claim 3 requires at least one of the binding sites to have one single base substitution in the consensus sequence of each transcription factor.  Claims 5 and 6 require each binding site to be for a total of two different transcription factors, where the first transcription factor is NF-κB and the second transcription factor is selected from ets1, NF-AT, STAT1, STAT6 and NF-IL6.  Claim 7 requires the decoy to comprise SEQ ID NO: 1, 6, 7, 8, 9, 10, 11, 12, 13 or 14.  Claim 8 requires the decoy sequence to comprise the sequence of SEQ ID NO: 1.  The closest naturally occurring 
Accordingly, the product of claims 1-3 and 5-9 is a nature-based product that is not markedly different from its naturally occurring counterpart(s).
This judicial exception is not integrated into a practical application because the claims do not include any limitations in addition to the nature-based product. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any limitations in addition to the nature-based product.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the 5’ end of the decoy" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The specification discloses that the decoy of the invention “may be a simple double strand, or may be a hairpin or dumbbell (staple) decoy in which one or both ends of each strand are bound via a spacer.”  See paragraph [0033].  Thus, the decoy of claim 1 does not inherently have a free 5’ end.  It would be remedial to amend claim 11 to recite, “wherein the decoy has a 5’ end, and wherein the 5’ end of the decoy is bound, via a linker or directly, to a polylactic acid/glycolic acid copolymer (PLGA) nanoparticle.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al (The Journal of Biological Chemistry, Vol. 272, No. 15, pages 10212-10219, 1997; see the entire reference).
Regarding claim 1, Bennett et al teach a double-stranded oligonucleotide decoy showing binding affinities for two transcription factors, which are NF-κB and STAT6, comprising a first binding site for STAT6 on one strand, and a second binding site for NF-κB on the hybridized strand, where the binding sites overlap (e.g., page 10213, paragraph bridging columns; Fig. 7).
	Regarding claim 3, the instant specification teaches that the consensus sequence for NF-κB is GGGRHTYYHC, where R is A or G, Y is C or T, and H is A, C or T.  Bennett et al teach the double-stranded oligonucleotide comprising TTTAATATCCT, which differs from the consensus sequence at position 7 of the binding site (e.g., Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mamet (US 7,943,591 B2; see the entire reference) in view of Galang et al (Oncogene, Vol. 9, No. 10, pages 2913-2921, 1994; see the entire reference) and Wasylyk et al (The EMBO Journal, Vol. 10, No. 5, pages 1127-1134, 1991; see the entire reference).
	Regarding claim 1, Mamet teaches double-stranded oligonucleotide decoys that are transcription factor inhibitors, such as for two or more transcription factors including ETS1 (e.g., column 1, lines 19-24; column 2, lines 1-46).  Mamet teaches that the transcription factor binding sites of the oligonucleotide decoy may be overlapping (e.g., column 9, lines 52-57).  Mamet teaches that the oligonucleotide decoys are capable of functioning as transcription factor inhibitors.
	Regarding claim 3, Mamet teaches that the transcription factor binding sites may be lacking base pairs that otherwise form part of a consensus binding sequence for the transcription factor(s) that bind to the site (e.g., column 9, lines 58-61).
	Regarding claim 4, Mamet teaches that the oligonucleotide decoy may form a hairpin structure to hinder nuclease degradation (e.g., column 35, lines 17-19).
	Regarding claim 9, Mamet teaches that the oligonucleotide decoy may be chemically modified by incorporation of phosphorothioate to prevent degradation by nucleases (e.g., column 35, lines 10-17).
	Mamet does not teach that the two transcription factor binding sites are on opposite strands of the double-stranded oligonucleotide wherein a first strand comprising the sense strand of said first binding site and a second strand comprising the sense strand of said second binding 
	Galang et al teach synthetic double-stranded oligonucleotides of promoter oncogene response elements (OREs) (e.g., Abstract; page 2914, paragraph bridging columns).  Galang et al teach that an ORE consisting of two overlapping head-to-head ETS binding sites (E.18pal) is sufficient to mediate strong activation of gene expression by oncogenic Ras (e.g., page 2915, paragraph bridging columns; Fig. 1; Table 1).  The ORE consists of the sequence 5’-tcGACCGGAAGTACTTCCGGTC-3’, where one binding site is on a sense strand, the other binding site is on the antisense strand, and the binding sites overlap at the double-underlined region (e.g., Table 1).  Galang et al teach that the overlapping binding sites provides greater activity than sites separated by 6 or 10 nucleotides (e.g., page 2915, paragraph bridging columns; Fig. 1; Table 1).  Galang et al teach that a previous analysis of a reporter gene containing the rat stromelysin promoter has indicated that two overlapping consensus c-ETs-1 binding sites in the promoter are necessary for transactivation upon cotransfection with oncogenic Ras (citing Wasylyk et al. 1991 at page 2915, paragraph bridging columns).
	Wasylyk et al teach a double-stranded oligonucleotide consisting of 5’-tcgaGCAGGAAGCATTTCCTGGtcga-3’, which contains two c-ETS-1 binding sites oriented in a head-to-head orientation with no bases separating the two binding sequences (e.g., Fig. 6).  Wasylyk et al teach that the consensus binding site for c-ETS-1 is 5’-GCA/CGGAAGT-3’ (e.g., paragraph bridging pages 1128-1129).  The first binding site on the sense strand of the double-stranded oligonucleotide is 5’-GCAGGAAGc-3’ and the second binding site on the antisense strand is 5’-cCAGGAAaT-3’ (e.g., page 1129, left column, full paragraph).  Wasylyk et al teach that c-Ets-1 independently binds to both binding sites (e.g., paragraph bridging 1129-1130).

One would have been motivated to make such a modification in order to receive the expected benefit of providing transcription factor binding sites, such as ETS transcription factor binding sites, which are more active than sites on opposite strands separated by 6 or 10 nucleotides as taught by Galang et al.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mamet (US 7,943,591 B2; see the entire reference) in view of Galang et al (Oncogene, Vol. 9, No. 10, pages 2913-2921, 1994; see the entire reference) and Wasylyk et al (The EMBO Journal, Vol. 10, No. 5, pages 1127-1134, 1991; see the entire reference) as applied to claims 1, 3, 4 and 10 above, and Cheng et al (US Patent Application Publication No. 2014/0314864 A1; see the entire reference).
The combined teachings of Mamet, Galang et al and Wasylyk et al are described above and applied as before.  Further, Mamet teaches that various delivery systems for the decoy oligonucleotides are known, including encapsulation in liposomes, microparticles, microcapsules, etc. (column 39, lines 1-24).
Mamet, Galang et al and Wasylyk et al do not teach the 5’ end of the decoy bound, via a linker or directly, to a PLGA nanoparticle.
Cheng et al teach that the term “nucleic acid” encompasses double-stranded DNA molecules (e.g., paragraphs [0055] and [0099]).  Cheng et al teach that nucleic acid molecules are agents to be delivered (e.g., paragraph [0203]).  Cheng et al teach a particle capable of delivering one or more nucleic acids to a specific location, such as a tissue, cell, or subcellular location (e.g., paragraphs [0220]-[0221]).  Cheng et al teach that an agent may be linked to a particle directly or indirectly thought the use of one more linkers (e.g., paragraphs [0272]-[0277]).  Cheng et al exemplify PLGA-PEG nanoparticles comprising an RNA aptamer sequence linked to the PLGA nanoparticle via a 5’-NH2 group (e.g., Example 1; Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoy oligonucleotide of Mamet, Galang et al and Wasylyk et al to include the linkage to PLGA-PEG nanoparticles through a 5’-NH2 modification as taught by Cheng et al.  Mamet teaches it is within the ordinary skill in the art to use known delivery systems, including microparticles, and Cheng et al teach a delivery system comprising a PLGA-PEG nanoparticle.  Because Cheng et al teach that double-stranded DNA can be used as the nucleic acid, and that a 5’-NH2 group can be used to link a nucleic acid molecule to a PLGA 2 for attachment to the PLGA-PEG nanoparticle.
One would have been motivated to make such a modification in order to receive the expected benefit of providing a particle capable of delivering one or more nucleic acids to a specific location, such as a tissue, cell, or subcellular location as taught by Cheng et al.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699